DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “said sheathing panels are preprinted with comprise sub floor panels”.  The limitations of the claim is unclear.  Claim are examined as best understood.
Claim 4 does not provide any further limitations and is examined as best understood.
Claim 9 recites the limitation "sheathing tiles" and building tiles.  There is insufficient antecedent basis for this limitation in the claim.  Claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocking (U.S. Patent No. 2009/0277031)
Regarding claim 1, Stocking discloses a method for installing a subfloor with pre-installed custom building information (128, Figs. 1-2), said method comprising the following steps a step of providing a sheathing panel (128) configured for assembly as a surface of said building, wherein said sheathing panel comprise a rasterbated image (130) of a building plan pre-printed on a surface of said sheathing panel, wherein said sheathing panel is configured for assembly to for a complete full scale plan for constructing of the building on said surface; the sheathing panel forming a surface of said building having a complete image of said building plan displayed thereon (Fig. 3). Stocking doesn’t specifically disclose a plurality of sheathing panels and the step of assembling thereof.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a plurality of sheathing panels to make up a subfloor as sheathing panels are provided in a specific size to be able to manage, store and mobilize.  
Regarding claims 2 and 12, Stocking discloses the sheathing panel that can comprise of a plurality of sheathing panels as set forth above.  Stocking disclose the use of wood (Para [0109]), but does not specify the sheathing panels being comprised oriented strand board (OSB) panels.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have sheathing panels that comprised of oriented strand board (OSB) panels since OSB boards are known to be lightweight, strong, easy to handle and install as well as traditionally used in flooring and wall sheathing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
There would be no new or unpredictable results achieved from using a material such as OSB boards that are commonly and widely used for sheathing practice.
Regarding claim 3, Stocking discloses the subfloor (128) being comprised of sheathing panels as set forth above being supplied with a pre-printed template (130).
Regarding claim 4, Stocking discloses the building information comprises sheathing (Figs. 1-3)
Regarding claims 5-7 and 13-14, Stocking discloses said sheathing panels as set forth above, but does not disclose the sheathing panels comprising either drywall sheathing, tile backer board or plywood. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have sheathing panels that comprised of either drywall sheathing, tile backer board or plywood being all are known to be lightweight, strong, easy to handle and install as well as traditionally used in flooring and wall sheathing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
There would be no new or unpredictable results achieved from using a material such as drywall sheathing, tile backer board or plywood that are commonly and widely used for sheathing practice.
Regarding claim 8, Stocking further teaches the step of providing a plurality of sheathing panels comprises the step of rasterbating an image of a building plan onto said plurality of sheathing panels (Figs. 2-3).
Regarding claim 9, Stocking discloses said step of rasterbating an image of a building plan onto said plurality of sheathing panels as set forth above, but does not necessarily disclose engraving said image onto said sheathing tiles.  However, Stocking teaches that a multitude of methods can be used to rasterbate an image upon the surface of the sheathing panels (Para [0109]).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have used a well-known method, such as engraving, to rasterbate an image upon the sheathing panels for a less labor-intensive process.
Regarding claim 10, Stocking discloses said plurality of sheathing panels comprise an identification system (“call out letters” (Para [0049]) to indicate a location of installation of each of said sheathing panels to form said building plan (Figs. 8-10).
Regarding claim 11, Stocking discloses a system of sheathing (Figs. 1-3) for use in building construction said system comprising sheathing (128) configured for assembly as a wall, floor, ceiling, or roof of a building (Abstract), wherein sheating has a preprinted section of a rasterbated building plan printed thereon (Fig. 3) and an indicator (204, Fig. 2) of the position of the sheet within a layout of said wall, floor, or roof, wherein said plurality of sheets are configured such that assembly of each of said sheets provides said building plan on said wall, floor, ceiling or roof formed by assembly of said plurality of sheets (Figs. 1-3).  Stocking doesn’t specifically disclose a plurality of sheets of sheathing configured for assembly.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a plurality of sheets of sheathing to make up a subfloor as sheathing panels are provided in a specific size to be able to manage, store and mobilize.  
Regarding claim 15, Stocking discloses said building plan comprises at least one building information including plumbing information and electrical information (Para [0036]-[0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633